DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new amendments were made. 
Information Disclosure Statement
The attempted information disclosure statement filed 6/3/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1).
Regarding claim 1, Xu teaches a method for building a three-dimensional object, the method comprising: a) providing a printable composition comprising a high viscosity polymerizable component [0005], and an initiator [0055], wherein the high viscosity polymerizable component has a viscosity of at least 20,000 cP at 25°C  [0019](Xu teaches a cP at about 50°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement) before mixing with the temporary solvent; b) selectively curing the printable composition to form an article representing the shape of the three dimensional object [0095, 0097]; 
Xu is silent to a temporary solvent and c) removing a substantial amount of temporary solvent from the article. However, it is conventionally well known in the art to utilize temporary solvents. Same field of endeavor, Shpiro, teaches a temporary solvent [0043] which is removed [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Xu to include a temporary solvent and the removal of the temporary solvent, as taught by Shpiro, for the benefit of removing roughness of an article [0006]. 
Regarding claim 2, Xu teaches the printable composition has a viscosity no greater than 15,000 cP at 25°C, no greater than 10,000 cP at 25° C, or no greater than 5,000 cP at 25°C (Xu teaches a cP at about 65°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement) [0064].
Regarding claims 10 and 13, Xu does not explicitly disclose removing the temporary solvent by heating the article and immersing it in water.  Same field of endeavor, Shpiro, teaches a temporary solvent [0043] in which 100% of the solvent is removed [0047] and the solvent in the oven for over 12 hours between 20-180° C [0048]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed method to have modified the teachings of Xu to include removing 100% of the temporary solvent in the oven for over 12 hours at a temperature between 25-90° C for the benefit of surface treatments of articles [0002]. 
Regarding claim 16, Xu teaches the high viscosity polymerizable component has a viscosity of at least 30,000 cP and no greater than 300,000 at 25° C before mixing with the temporary solvent [0019] (Xu teaches a cP at about 50°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement). 
Regarding claims 17-18, Xu teaches the high viscosity polymerizable component comprises a poly(meth)acrylate [0030] and one or more multi functional urethane (meth)arcylates [0029-0031]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1) and NPL, Surfaces, Chemistry and Applications. 

Xu and Shpiro are silent to the weight of the temporary solvent. However, it is conventionally well known that solvent viscosity of resins is influenced by the concentration of resin, the softening point, the molecular weight distribution, the chemical composition of the resin, and the type of solvent. The higher the resin concentration, the higher the viscosity.  Therefore, viscosity is a result effective variable and since Applicant’s objective is to have a high viscosity polymerizable component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a low weight percentage of the temporary solvent. MPEP 2144.05 states It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, one ordinary skill in the art would have incorporated a range of 10-40% wt. of the temporary solvent since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to do so in order to ensure a high viscosity of the polymerizable component. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1) and further in view of Lewis et al (US 2018/0142108 A1).  
Xu does not explicitly disclose removing a substantial amount of the temporary solvent comprises immersing the article in water for at least 12 hours; removing the article from the water and allowing the article to dry at ambient temperature. Same field of endeavor, Lewis, discloses mixing the temporary solvent with water [0028] from 1 hour to a week or more [0037] and drying at an ambient temperature [0037]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Xu to include removing a substantial amount of the temporary solvent comprises immersing the article in water for at least 12 hours; removing the article from the water and allowing the article to dry at ambient temperature, as taught by Lewis et al, in order to produce highly architected structures [0004]. 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the temporary solvent taught by Shpiro is different that Applicant’s temporary solution since Shpiro discloses employing a temporary solvent with an already formed article. Examiner disagrees.  In figure 2, the flow chart depicts the steps in which the temporary solvent is added. The temporary solvent is added right before the gel layer is cured and the temporary solvent is removed after the curing, which equates to a printable composition containing a temporary solvent and selectively curing the printable composition to form an article, as claimed by the Applicant. Therefore, the prima facie obvious rejection is correct and the rejection stands. 
Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claim language avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743